Exhibit 10.1

[gls4f1sbgysq000001.jpg]

 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (hereinafter the “Agreement”) is made as of November
14, 2019, by and between George O. Elston, who currently resides at xxx
(“Employee”) and EyePoint Pharmaceuticals, Inc. (formerly pSivida, Inc. and
hereinafter together with its parent, subsidiary, and related or affiliated
entities referred to as the “Company”), having its headquarters at 480 Pleasant
Street, Suite B300, Watertown, Massachusetts 02472 (collectively the “Parties”).

 

Recitals

 

WHEREAS, the Employee desires to be employed by and the Company desires to
employ Employee as its Chief Financial Officer; and

 

WHEREAS, the Company and Employee desire to set forth sets forth the terms and
conditions under which the Company agrees to employ Employee and Employee agrees
to be employed by the Company;

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Company and
the Employee hereby agree as follows:

 

 

1.

     Position and Duties.

 

(a)Employee will commence employment on November 14, 2019 or such other date as
the Company and Employee may agree (the "Start Date") on a full-time basis, as
the Chief Financial Officer and Head of Corporate Development, reporting to the
President and Chief Executive Officer of the Company. This is an exempt
position.  

 

(b)Employee agrees to perform the duties of Employee’s position and such other
duties as may reasonably be assigned to Employee consistent therewith from time
to time. Employee also agrees that, while employed by the Company, Employee will
devote Employee’s full business time and best efforts, business judgment, skill
and knowledge exclusively to the advancement of the business interests of the
Company and to the discharge of all assigned duties and responsibilities for
them.  Company acknowledges and consents that Employee currently serves as a
Trustee for the DBX Trust and is eligible to serve as a Director on one
additional publicly traded company’s Board of Directors, provided that the
additional entity is not a competitor to the Company.

 

--------------------------------------------------------------------------------

 

 

(c)Employee agrees that, while employed by the Company, Employee will comply
with all Company policies, practices and procedures and all codes of ethics or
business conduct reasonably applicable to Employee’s position, as in effect from
time to time.

 

2.Compensation and Benefits. During Employee’s employment, as compensation for
all services performed by Employee for the Company and its subsidiaries and
subject to Employee’s full performance of Employee’s obligations hereunder, the
Company will provide Employee the following pay and benefits:

 

(a)Base Salary.The Company will pay Employee a base salary at the rate of
$440,000.00 (Four-Hundred Twenty-Five Thousand Dollars and Zero Cents) per year,
payable in accordance with the regular payroll practices of the Company (as may
be adjusted, from time to time, the "Base Salary"). In the event the Base Salary
is increased, the increased amount shall constitute the Base Salary.

 

(b)Bonus Compensation. For each fiscal year completed during Employee’s
employment under this Agreement, Employee will be eligible for an annual cash
bonus. Employee’s target bonus will be 40% of the then current Base Salary (the
"Target Bonus"), with the actual amount of any such bonus being determined by
the Board of Directors of the Company (the "Board") in its sole discretion,
based on Employee’s performance and that of the Company against goals
established by the Board and consistent with any applicable plan or program
documents and generally applicable Company policies. Except as otherwise
expressly provided in Section 4 hereof, Employee must be employed through the
date a bonus is paid in order to earn the bonus.  If Employee’s employment
terminates, for any reason, prior to the payout of the bonus, the bonus is not
due and payable. The Company shall generally award any bonus by March 31 each
year, in respect of the preceding year.

 

(c)Inducement Option Equity Grant.  Employee shall be granted an option to
acquire 745,000 common shares at an exercise price of equal to the closing share
price on the Start Date. The terms and conditions of the option grant shall be
as provided in an Executive Officer Inducement Award Agreement in the Company’s
customary form.  

 

(d)Equity and Other Long-Term Incentive Grants. Commencing with the 2021 annual
award of equity or other long-term incentives to senior executives following
your Start Date, you will be eligible for grants of equity and other long-term
awards as approved by the Compensation Committee based on prevailing market
practices and commensurate with your position relative to grants to other senior
executives of the Company.  Notwithstanding the foregoing, if the Company
completes an equity financing round after the Start Date and before March 31,
2020, Employee shall be eligible for an additional equity grant (the “True Up
Grant”) which shall reflect the dilution of the Company’s common stock caused by
such equity financing round, such that the Employee’s percentage ownership of
the Company’s fully diluted common stock after the True Up Grant shall be equal
to Employee’s percentage ownership immediately following the initial inducement
option equity grant described in Section 2(c) above.

 

2

 

--------------------------------------------------------------------------------

 

 

(e)Participation in Employee Benefit Plans. Employee will be entitled to
participate in all employee benefit plans from time to time in effect for senior
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided Employee under this Agreement (e.g.,
a severance pay plan). Employee’s participation will be subject to the terms of
the applicable plan documents and generally applicable Company policies, as the
same may be in effect from time to time, and any other restrictions or
limitations imposed by law.

 

(f)Vacations. Employee will be entitled to twenty (20) days of vacation per
year, in addition to holidays observed by the Company.  Vacation will accrue
monthly on a pro-rated basis. Vacation may be taken at such times and intervals
as Employee shall determine, subject to the business needs of the Company.
Vacation shall otherwise be subject to the policies of the Company, as in effect
from time to time.

 

(g)  Business Expenses; Temporary Housing Allowance. The Company will pay or
reimburse Employee for all reasonable business expenses incurred or paid by
Employee in the performance of Employee’s duties and responsibilities for the
Company, subject to any maximum annual limit and other restrictions on such
expenses set by the Company and to such reasonable substantiation and
documentation as may be specified from time to time. Employee’s right to payment
or reimbursement for business expenses hereunder shall be subject to the
following additional rules: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year shall not affect the expenses eligible
for payment or reimbursement in any other calendar year, (ii) payment or
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense or payment was incurred, and
(iii) the right to payment or reimbursement is not subject to liquidation or
exchange for any other benefit.  


In addition, the Company shall reimburse Employee for temporary housing expenses
of up to $4,000 per month for accommodations in the Boston area for six (6)
months subsequent to the Start Date.  Employee shall obtain and be responsible
for Employee’s housing and related costs in the Boston area throughout
Employee’s time of employment with the Company after the sixth (6th) month of
employment.

 

(h) Professional Fees. The Company will reimburse your reasonable professional
fees incurred by you related to the negotiation and preparation of this
Agreement and related agreements and other documents in an aggregate amount not
to exceed five thousand dollars ($5,000).

 

 

3.Termination of Employment.Employee’s employment under this Agreement shall
continue until terminated pursuant to this Section 3.

 

(a)By the Company for Cause. The Company may terminate Employee’s employment for
Cause upon notice to Employee setting forth in reasonable detail the nature of
the Cause. The following, as determined by the Board in its reasonable, good
faith judgment, shall constitute "Cause" for termination: (i) material or
willful failure to perform duties reasonably expected and/or requested of
Employee (other than by reason of disability) if not cured within 30 days of
written notice of such failure; (ii) material breach of this

3

 

--------------------------------------------------------------------------------

 

 

Agreement or any other agreement between Employee and the Company, including but
not limited to any Confidential Information, Non-Disclosure, Non-Solicitation,
Non-Compete, and Rights to Intellectual Property Agreement if not cured within
30 days of written notice of such breach; (iii) commission of, or plea of nolo
contendere to, a felony or other crime involving moral turpitude; (iv)
commission of fraudulent or illegal act in commission of Employee’s duties or
otherwise with respect to the Company; (v) failure to adhere to moral and
ethical business principles consistent with the Company’s Code of Business
Conduct and/or policies in effect from time to time; (vi) engaging in an act or
series of acts constituting misconduct resulting in a misstatement of the
Company's  financial statements due to material non-compliance with any
financial reporting requirement within the meaning of Section 304 of the
Sarbanes-Oxley Act of 2002; or (vii) other conduct that is or could reasonably
be expected to be harmful to the interests or reputation of the Company.

 

(b)By the Company Without Cause. The Company may terminate Employee’s employment
at any time other than for Cause upon two weeks’ notice to Employee.

 

(c)By Employee for Good Cause. Employee may terminate Employee’s employment for
Good Cause by (A) providing notice to the Company specifying in reasonable
detail the condition giving rise to the Good Cause no later than the thirtieth
(30th) day following Employee’s first becoming aware of such event or condition;
(B) providing the Company a period of (30) days to remedy the event or
condition; and (C) written notice terminating Employee’s employment for Good
Cause within fifteen (15) days following the expiration of the period to remedy
if the Company fails to remedy the condition. The following, if occurring
without Employee’s consent, shall constitute "Good Cause" for termination by
Employee: (i) a material diminution in the nature or scope of Employee’s
position, duties, or authority (other than temporarily while Employee is
physically or mentally incapacitated to such a degree that Employee would be
eligible for disability benefits under the Company's disability income plan or
as required by applicable law); (ii) a material reduction in the Base Salary or
the Target Bonus percentage; (iii) a material breach by the Company of this
Agreement; (iv) a requirement by the Company that Employee relocate to a
location more than thirty (30) miles from Watertown, Massachusetts.



(d)By Employee Without Good Cause. Employee may terminate Employee’s employment
at any time without Good Cause upon thirty (30) days' notice to the Company. The
Board may elect to waive such notice period or any portion thereof; but in that
event, the Company shall pay Employee the Base Salary for that portion of the
notice period so waived.

 

(e)Death and Disability. Employee’s employment hereunder shall automatically
terminate in the event of Employee’s death during employment. In the event
Employee becomes disabled during employment and, as a result, is unable to
continue to perform substantially all of Employee’s duties and responsibilities
under this Agreement, either with or without reasonable accommodation, the
Company will continue to pay Employee the Base Salary and to provide Employee
benefits in accordance with Section 2(c) above, to the extent permitted by plan
terms, for up to twelve (12) weeks of disability during any period of three
hundred sixty-five (365) consecutive calendar days.

4

 

--------------------------------------------------------------------------------

 

 

 

 

4.

Other Matters Related to Termination.

 

 

(a)Final Compensation. In the event of termination of Employee’s employment with
the Company, howsoever occurring, the Company shall pay Employee (i) the Base
Salary for the final payroll period of Employee’s employment, pro-rated through
the date that Employee’s employment terminates; (ii) compensation at the rate of
the Base Salary for any accrued, unused vacation time; and (iii) reimbursement,
in accordance with Section 2(e) hereof, for business expenses incurred by
Employee but not yet paid to Employee as of the date Employee’s employment
terminates; provided Employee submits all expenses and supporting documentation
required within sixty (60) days of the date Employee’s employment terminates,
and provided further that such expenses are reimbursable under Company policies
as then in effect (all of the foregoing, "Final Compensation"). Except as
otherwise provided in Section 5(a)(iii), Final Compensation will be paid to
Employee within thirty (30) days following the date of termination (or such
shorter period required by law).

 

(b)Severance Payments. In the event of any termination of Employee’s employment
pursuant to Section 3(b) or Section 3(c) above, the Company will pay Employee,
in addition to Final Compensation, (i) the Base Salary for the period of twelve
(12) months from the date of termination; plus (ii) one times the Target Bonus
for the year in which the termination occurs, payable in equal installments
during the period of Base Salary continuation under clause (i).  Provided
Employee timely elects continuation coverage for Employee and Employee’s
eligible dependents under the federal law known as "COBRA" or similar state law,
the Company will pay the monthly amount that equals the portion of the monthly
health premiums paid by the Company on Employee’s behalf and that of Employee’s
eligible dependents immediately preceding the date that Employee’s employment
terminates until the earlier of (A) the last day of the period of Base Salary
continuation under clause (i) and (B) the date that Employee and Employee’s
eligible dependents become ineligible for COBRA coverage to the extent
permissible by law and plan terms. The severance payments described in clauses
(i) through (ii) above are referred to as the "Severance Payments". Upon a
Change of Control, any options to purchase Stock or shares of restricted Stock
held by Employee that are not fully vested at the time of the Change of Control
shall immediately accelerate and vest in full, provided that Employee is
employed by the Company on the date of the Change in Control.

(c)Conditions to and Timing of Severance Payments. Any obligation of the Company
to provide Employee the Severance Payments and the Equity Acceleration is
conditioned, however, on Employee’s reasonable cooperation in the transition of
Employee’s duties and Employee’s execution and return to the Company of a
Severance Agreement and General Release acceptable to the Company which shall
include a release of all claims against the Company, all affiliated and related
entities, and/or persons deemed necessary by the Company.  The Release may also
include Confidentiality, Non-Disparagement, No-Reapply, Tax Indemnification,
and/or other appropriate terms. Except as otherwise provided by this Agreement,
any Severance Payments to which Employee is entitled will be provided in the
form of salary continuation, payable in accordance with the normal payroll
practices of the Company. Unless otherwise provided by this Agreement, the first
payment will be made on the Company's next regular payday following the
effective date of the Severance Agreement and General Release; but that first

5

 

--------------------------------------------------------------------------------

 

 

payment shall include all amounts accrued retroactive to the day following the
date Employee’s employment terminated.

 

(d)Benefits Termination. Except as provided in Section 4(b) above or under
COBRA, Employee’s participation in all employee benefit plans shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of Employee’s employment, without regard to any continuation of the
Base Salary or other payment to Employee following termination and Employee
shall not be eligible to earn vacation or other paid time off following the
termination of Employee’s employment.

 

(e)Assistance in Litigation.  Employee agrees to reasonably cooperate with the
Company, at no cost or expense to Employee, in the defense or prosecution of any
claims or actions that relate to events or occurrences that transpired while
Employee is or was employed by the Company. Employee’s cooperation includes, but
is not limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness on behalf of the Company as requested at
mutually convenient times. Employee’s cooperation also includes reasonably
cooperating with the Company in connection with any investigation or review by
any federal, state, or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Employee is or was
employed by the Company. In the event Employee’s assistance requires more than a
de minimis amount of his time, the parties shall agree to a reasonable hourly or
per diem compensation amount.

 

(f)Survival. Provisions of this Agreement shall survive any termination of
employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation Employee’s obligations under Section 4. The obligation of the Company
to make payments to Employee under Section 4, are expressly conditioned upon
continued full performance of Employee’s obligations under Section 4 hereof.
Upon termination by either Employer or the Company, all rights, duties and
obligations of Employee and the Company to each other shall cease, except as
otherwise expressly provided in this Agreement.

 

 

5.

Timing of Payments and Section 409A.

 

(a)Notwithstanding anything to the contrary in this Agreement, if at the time
Employee’s employment terminates, Employee is a "specified employee," as defined
below, any and all amounts payable under this Agreement on account of such
separation from service that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid on the
next business day following the expiration of such six (6) month period or, if
earlier, upon Employee’s death; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section l.409A-1(b) (including without limitation  by reason  of  a
short-term  deferral  or the safe  harbor  set  forth  in Section  l.409A­ l
(b)(9)(iii), as determined by the Company in its reasonable good faith
discretion); (B) benefits which qualify as excepted welfare benefits pursuant to
Treasury regulation Section l.409A­ l(a)(5); or (C) other amounts or benefits
that are not subject to the requirements of, or satisfy an exception from
treatment as deferred compensation under, Section 409A of the Internal Revenue
Code of 1986, as amended ("Section 409A"). For purposes of this Agreement,

6

 

--------------------------------------------------------------------------------

 

 

all references to "termination of employment" and correlative phrases shall be
construed to require a "separation from service" (as defined in Section
l.409A-l(h) of the Treasury regulations after giving effect to the presumptions
contained therein), and the term "specified employee" means an individual
determined by the Company to be a specified employee under Treasury regulation
Section l.409A-l(i).

 

(b)Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments.

 

(c)In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

 

6.Definitions. For purposes of this Agreement, the following definitions apply:
"Change of Control" means

(a)The acquisition by any Person (defined for purposes of this definition as any
individual, entity or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Securities Exchange Act of 1934, as amended ("Exchange Act")))
of  beneficial  ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 35% or more of the common stock of the Company; provided,
however, that for purposes of this subsection (A), an acquisition shall not
constitute a Change of Control if it is: (i) either by or directly from the
Company, or by an entity controlled by the Company, (ii) by any employee benefit
plan, including any related trust, sponsored or maintained by the Company or an
entity controlled by the Company ("Benefit Plan"), or (iii) by an entity
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
subsection (b) below; or Individuals who, as of the effective date of this
Agreement, constitute the Board (together with the individuals  identified  in
the proviso to  this subsection  (B), the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the effective date of this
agreement whose election, or nomination for election by the Company's
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be treated as a member of the Incumbent
Board unless he or she assumed office as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(b)Consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a "Transaction"), in each case unless, following such
Transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
Transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such Transaction (including, without limitation, an entity that
as a result of such Transaction owns the Company or all or substantially all of
the Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to

7

 

--------------------------------------------------------------------------------

 

 

such Transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly-owned subsidiary of any entity resulting from
such Transaction or any Benefit Plan of the Company or such entity or
wholly-owned subsidiary of such entity resulting from such Transaction)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such entity except to the
extent that such ownership existed prior to the transaction and (iii) at least a
majority of the members of the board of directors or similar board of the entity
resulting from such Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Transaction; or

 

(c)Approval by the stockholders of the Company of a liquidation or dissolution
of the Company.

 

"Person" means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its subsidiaries.

 

7.Conflicting Agreements. Employee hereby represents and warrants that the
signing of this Agreement and the performance of Employee’s obligations under it
will not breach or be in conflict with any other agreement to which Employee is
a party or is bound, and that Employee is not subject to any covenants against
competition or similar covenants or any court order that could affect the
performance of Employee’s obligations under this Agreement.  Employee agrees
that Employee will not disclose to or use on behalf of the Company any
confidential or proprietary information of a third party without that party's
consent.

 

8.Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

9.Assignment. Neither Employee nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, the Company may assign
its rights and obligations under this Agreement without Employee’s consent to
one of its subsidiaries or to any Person with whom the Company shall hereafter
effect a reorganization, consolidate or merge, or to whom the Company shall
hereafter transfer all or substantially all of its properties or assets. This
Agreement shall inure to the benefit of and be binding upon Employee and the
Company, and each of its respective successors, executors, administrators, heirs
and permitted assigns.

 

10.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11.Miscellaneous. This Agreement sets forth the entire agreement between
Employee and the Company, and replaces all prior and contemporaneous
communications, agreements and

8

 

--------------------------------------------------------------------------------

 

 

understandings, written or oral, with respect to the terms and conditions of
Employee’s employment, other than the Confidential Information, Non-Disclosure,
Non-Solicitation, Non-Compete, and Rights to Intellectual Property Agreement
dated November 14, 2019, a copy of which is attached as Exhibit A and
incorporated herein by reference. This Agreement may not be modified or amended,
and no breach shall be deemed to be waived, unless agreed to in writing by
Employee and an expressly authorized representative of the Board.

 

12.Notice.  Any notice required to, or permitted to, be given under this
agreement shall be sufficient if in writing (a) delivered personally, (b) sent
by first class certified mail, return receipt requested, postage and fees
pre-paid, or (c) sent by prepaid overnight delivery service, to the Parties at
the following addresses (or at such other addresses as shall be specified by the
Parties in a like notice);

 

If to Company:EyePoint Pharmaceuticals, Inc.

110 Allen Road

Second Floor

Basking Ridge, NJ 07920

Attention: Senior Vice President Human Resources

 

If to Employee:George Elston

XXX

 

 

All notices shall be deemed to have been given upon receipt if delivered
personally, or by recognized overnight courier, or five (5) days after mailing
if mailed. A copy of all notices shall also be emailed to Employee, which email
shall not be the deemed date of receipt.

 

13.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, without regard
to its conflicts of law provisions. Any claim arising out of, or relating to
this Agreement including, without limitation, any action commenced by the
Company for preliminary and permanent injunctive relief or other equitable
relief, shall be instituted in any federal or state court in the Commonwealth of
Massachusetts.  Each party agrees not to assert by way of motion, as a defense
or otherwise, in any such claim, that such party is not subject personally to
the jurisdiction of such court, that the claim is brought in an inconvenient
forum, that the venue of the claim is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court.  Each party
further irrevocably submits to the exclusive jurisdiction of such court in any
such claim.

 

Any and all service of process and any other notice in any such claim shall be
effective against any party if given personally or by registered mail, return
receipt requested, mailed to such party as provided herein.  Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law.

 

14.Usage.  All pronouns and any variations thereof shall be considered to refer
to the masculine, feminine or neuter, singular or plural, as the context may
require.  All terms defined in the Agreement in their singular or plural forms
have correlative meanings when used herein in

9

 

--------------------------------------------------------------------------------

 

 

their singular or plural forms, respectively.  Unless otherwise expressly
provided the words “include” “includes” and “including” do not limit the
preceding words or terms and shall be deemed followed by the words “without
limitation.”

 

15.Headings.  The headings in this Agreement are for reference only, and shall
not affect the interpretation of this Agreement.

 

16.Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts, together shall constitute one, and the
same, instrument.  Each counterpart may consist of a number of copies hereof
each signed by less than all, but together signed by all of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

           EyePoint Pharmaceuticals, Inc.

 

By:/s/Nancy Lurker/s/George Elston

Nancy LurkerGeorge Elston

President & CEO

            Date:11/15/19Date:11/13/19

10

 